DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election without traverse of species in Fig. 8B (claims 1-3 and 10-32) in the reply filed on July 11th, 2022. 
However, claim 1 would be allowable if rewritten to overcome the 112 rejection as set forth in this office action. The restriction requirement among Species, as set forth in the Office action mailed on March 31st, 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species is withdrawn.  Claims 4-9 directed to non-elected Species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claims 1-2, 7, 9 and 14 are objected to because of the following informalities: 
Claim 1 recites limitation “the active stacks” in lines 3 and 11 which missing the limitation “plurality of” for referring back to the limitation in line 2. Therefore, the above limitation should be amended to “the plurality of active stacks” for avoiding confusion.  Appropriate correction is required.
Claim 2 recites limitation “active stacks” in line 2 which missing the limitation “the plurality of” for referring back to the limitation in line 2 of claim 1. Therefore, the above limitation should be amended to “the plurality of active stacks” for avoiding confusion.  Appropriate correction is required.
Claim 7 recites limitation “each local word line” in line 1 while claim 7 recites “the word line”. Therefore, the above limitations should be amended to for avoiding confusion.  Appropriate correction is required.
Claim 9 recites limitation “the word line” in line 2 while claim 7 recites “each local word line” in line 1. Therefore, the above limitations should be amended to for avoiding confusion.  Appropriate correction is required.
Claim 14 recites limitation “active stacks” in line 3 which missing the limitation “the plurality of” for referring back to the limitation in line 2 of claim 1. Therefore, the above limitation should be amended to “the plurality of active stacks” for avoiding confusion.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites limitation “the first portion and second portions of the semiconductor layer of the active strip” in line 27. It is unclear to the Examiner if the limitation referring back to the first portion and second portions of the third semiconductor layer of the active strip or some other semiconductor layer.
Claims 2-32 are being rejected for inheriting the above issue.  
Claim 2 recites the limitation “the sidewalls of active stacks” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites limitation “a third portion and a fourth portion of the semiconductor layer” in line 2-3. It is unclear to the Examiner if the limitation referring back to the first portion and second portions of the third semiconductor layer of the active strip or some other semiconductor layer. 
Claim 11 recites limitation “the tunnel dielectric is 0.0-4.0 nm thick” in lines 1-2. It is unclear to the Examiner how can the tunnel dielectric form if the tunnel dielectric is 0 thick.
Claim 14 recites the limitation “the sidewalls of active stacks” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
 Claim 21 recites limitation “the tunnel dielectric is 0.0-4.0 nm thick” in lines 1-2. It is unclear to the Examiner how can the tunnel dielectric form if the tunnel dielectric is 0 thick.

      Allowable Subject Matter
Claims 1-32 would be allowed over prior art of record if rewritten or amended to overcome the claim objections and 112 rejections as set forth in the office action.
The following is an examiner's statement of reasons for the indication of allowable subject matter:
Regarding claim 1, Harari et al. (Patent No.: US 10,622,377 B2) discloses a process for fabricating a HNOR device, comprising: forming a plurality of active stacks of semiconductor material over a planar surface of a semiconductor substrate, the active stacks being spaced apart from each other along a first direction substantially parallel to the planar surface, wherein each active stack (i) extends lengthwise along a second direction that is substantially parallel to the planar surface and substantially orthogonal to the first direction, and (ii) comprises one or more active strips, and wherein each active strip (i) also extends lengthwise along the second direction, and (ii) comprises: (a) first and second semiconductor layers of a first conductivity; and (b) a sacrificial layer between the first and second semiconductor layers; providing a protective layer over the active stacks; forming a plurality of shafts through the protective layer, each shaft being provided between adjacent active stacks and exposing a sidewall of each active strip of at least one of the adjacent active stacks; providing an etchant to selectively remove the sacrificial layer from each active strip, proceeding from the exposed sidewall of the active strip until the sacrificial layer of the active strip is substantially removed, thereby resulting in a cavity in place of the sacrificial layer; conformally depositing a third semiconductor layer, the third semiconductor layer being of a second conductivity type opposite the first conductivity type, such that first portion and a second portion of the third semiconductor layer abut the first and second semiconductor layers, respectively; and removing the third semiconductor layer from exposed sidewalls of each shaft, without substantially removing the third semiconductor layer in the active strip (see Figs. 1-6 and column 3, lines 37 through column 8, line 23).
Harari et al. fails to disclose annealing the third semiconductor layer thermally to re-crystallize the third semiconductor layer and to cause dopants in the first and second semiconductor layers to diffuse into the first and second portions of the semiconductor layer of the active strip sufficiently to change the first and second portions of the third semiconductor layer from the second conductivity type to the first conductivity type.
Claims 2-32 depend on claim 1, and therefore also include said claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818